Case 16-10962-mdc            Doc 94          Filed 12/12/18 Entered 12/14/18 12:02:46                           Desc Main
                                             Document     Page 1 of 2

                                  UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

   In re:
                                                                      Chapter 7
   2821 INVESTORS, L.P.,
                                                          VVVVVV




                                                                     Case No. 16—10962-mdc
                             Debtor.


                                                       ORDER

            Upon consideration       of the Motion (the “motion”) ﬁled by Gary F.               Seitz, Chapter 7

  Trustee (the “Trustee)     of 2821    Investors,    LP. (the “Debtor”) for an Order authorizing the

  Trustee to Sell (a) real property located at 2821 Fox Street, Philadelphia, PA (the “Real

  Property”) along with (b) an assignment of any obligations and rights with respect thereto,

   including   a cause   of action   against the City for which the Trustee sought and obtained retention

  of The Legis Group LLC         (the “Claim,” with the “Real Property,” collectively, the “Sale Assets”)

  Pursuant to Section 363(b) Title        11   of the Unites       States Code, 11 U.S.C.   §   101, 5:: 551g. (the

  “Bankruptcy Code”) and the Court being satisﬁed that: (i) the sale ofthe Sale Assets is necessary

  and in the best interest    of the Trustee,    the Debtor, its creditors and its estate; (ii) the sale        of the

  Sale Assets contemplated by the Motion is a sound exercise                 of the Trustee’s     business judgment

  and is in good faith;    (iii) notice of the Motion has          been given to the Ofﬁce      of the United   States

  Trustee, the Debtor, creditors and other notice parties and that no other notice need be given; (iv)

  this Court has jurisdiction over the Motion; and after any proceedings in respect of this matter;

  and sufﬁcient cause appearing therefore,            it is hereby

            ORDERED, pursuant to         §   363(b)   of the Bankruptcy Code, the Trustee           is authorized and


  empowered to sell the Sale Assets, where is, as is, without representation, warranty, statement or

  guaranty whether express or implied, subject to any and all liens, claims and interests, for due

  consideration, to the Buyer in accordance with the terms                of the Agreement of Sale;       and it is
Case 16-10962-mdc             Doc 94   Filed 12/12/18 Entered 12/14/18 12:02:46               Desc Main
                                       Document     Page 2 of 2

  further

            ORDERED that Pursuant to Bankruptcy Ruies 6004(h), 7062 and 9014 this Order shall

  be effective and enforceable immediately upon entry, and the Trustee and the Buyer are

  authorized to close the Sale immediately upon entry   of this   Sale Order. The stay required under

  Bankruptcy Rule 6004(h) and is hereby waived.

  Dated:      /02/   Iii/AV

                                                    MAGjZSELINE D. COLEMAN
                                                    UNITED STATES BANKRUPTCY JUDGE
